UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC. (Exact name of registrant as specified in charter) 100 Park Avenue, 35 th Floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue, 35 th Floor, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 ITEM 1. Schedule of Investments Value Shares COMMON STOCKS (note 1a) AEROSPACE/DEFENSE (2.7%) 325,000 United Technologies Corporation (Cost $22,957,205) $23,149,750 BUILDING AND REAL ESTATE (1.9%) 1,946,880 CEMEX, S.A. de C.V. ADR* (a) (Cost $23,385,068) 16,548,480 COMMUNICATIONS AND INFORMATION SERVICES (6.2%) 960,000 Cisco Systems, Inc. (a) 21,024,000 78,000 Leap Wireless International, Inc. (a) 963,300 700,000 QUALCOMM Incorporated 31,592,750 (Cost $41,318,834) 53,580,050 COMPUTER SOFTWARE AND SYSTEMS (7.9%) 1,290,000 Dell Inc. (a) 16,731,300 570,000 Microsoft Corporation 13,959,300 168,100 NetEase.com, Inc. (a) 6,629,864 55,000 Nintendo Co., Ltd. 13,735,185 450,000 Teradata Corporation (a) 17,352,000 (Cost $72,782,465) 68,407,649 CONSUMER PRODUCTS AND SERVICES (12.4%) 350,000 Diageo plc ADR* 24,153,500 466,100 Hewitt Associates, Inc. Class A (a) 23,505,423 450,000 Nestle S.A. 24,115,338 300,000 PepsiCo, Inc. 19,932,000 550,000 Unilever N.V. 16,403,519 (Cost $78,729,564) 108,109,780 ENVIRONMENTAL CONTROL (INCLUDING SERVICES) (5.9%) 949,000 Republic Services, Inc. 28,935,010 630,000 Waste Management, Inc. 22,516,200 (Cost $38,960,134) 51,451,210 FINANCE AND INSURANCE (24.2%) BANKING (4.0%) 500,000 Bond Street Holdings LLC (a) (b) 10,000,000 425,000 JPMorgan Chase & Co. (a) 16,175,500 110,000 M&T Bank Corporation 8,999,100 (Cost $27,690,799) 35,174,600 INSURANCE (13.0%) 315,000 Arch Capital Group Ltd. (a) 26,397,000 250,000 Everest Re Group, Ltd. 21,617,500 700,000 Fidelity National Financial, Inc. 10,997,000 37,500 Forethought Financial Group, Inc. Class A with Warrants (a)(c) 7,500,000 280,000 MetLife, Inc. 10,766,000 265,000 PartnerRe Ltd. 21,247,700 83,000 Transatlantic Holdings, Inc. 4,218,060 200,000 The Travelers Companies, Inc. 10,420,000 (Cost $56,850,449) 113,163,260 OTHER (7.2%) 325,000 American Express Company 13,659,750 110 Berkshire Hathaway Inc. Class A (a) 13,695,000 1,666,667 Epoch Holding Corporation 21,466,671 603,500 Nelnet, Inc. 13,808,080 (Cost $29,554,593) 62,629,501 (Cost $114,095,841) 210,967,361 Value Shares COMMON STOCKS (continued) (note 1a) HEALTH CARE / PHARMACEUTICALS (6.7%) 382,100 Cephalon, Inc. (a) $23,858,324 529,900 Cytokinetics, Incorporated (a) 1,398,936 564,500 Gilead Sciences, Inc. (a) 20,101,845 755,808 Pfizer Inc. 12,977,223 195,344 Poniard Pharmaceuticals, Inc. (a) 113,300 (Cost $61,142,880) 58,449,628 MACHINERY AND EQUIPMENT (4.3%) 1,200,000 ABB Ltd. ADR* 25,344,000 1,000,000 The Manitowoc Company, Inc. 12,110,000 (Cost $24,525,812) 37,454,000 METALS (1.9%) 264,200 Alpha Natural Resources, Inc. (a) 10,871,830 150,000 Nucor Corporation 5,730,000 (Cost $20,312,019) 16,601,830 MISCELLANEOUS (5.2%) Other (d) (Cost $42,508,572) 45,695,400 OIL AND NATURAL GAS (INCLUDING SERVICES) (11.6%) 296,478 Apache Corporation 28,983,689 130,062 Devon Energy Corporation 8,420,214 800,000 Halliburton Company 26,456,000 2,150,000 Weatherford International Ltd. (a) 36,765,000 (Cost $66,813,403) 100,624,903 RETAIL TRADE (17.2%) 575,000 Costco Wholesale Corporation 37,081,750 400,000 J.C. Penney Company, Inc. 10,872,000 1,632,400 The TJX Companies, Inc. 72,854,012 550,000 Wal-Mart Stores, Inc. 29,436,000 (Cost $61,504,566) 150,243,762 SEMICONDUCTORS (2.4%) 700,000 ASML Holding N.V. (Cost $17,340,380) 20,811,000 TECHNOLOGY (3.5%) 750,000 International Game Technology 10,837,500 1,900,000 Xerox Corporation 19,665,000 (Cost $34,368,474) 30,502,500 TRANSPORTATION (0.9%) 236,100 Alexander & Baldwin, Inc. (Cost $11,005,032) 8,225,724 TOTAL COMMON STOCKS (114.9%) (Cost $731,750,249) 1,000,823,027 Warrants WARRANT BANKING (0.2%) 175,000 JPMorgan Chase & Co. Expires 10/28/2018 (a) (Cost $2,234,226) 2,042,250 Principal Amount CORPORATE DEBT (e) CONSUMER PRODUCTS AND SERVICES (1.2%) $9,600,000 Smithfield Foods, Inc. 7.75% due 5/15/2013 (Cost $8,058,690) 9,947,520 TECHNOLOGY (1.1%) $10,000,000 VeriFone Holdings, Inc. 1.375% due 6/15/2012 (Cost $6,856,450) 9,912,500 TOTAL CORPORATE DEBT (2.3%) (Cost $14,915,140) 19,860,020 Value Shares SHORT-TERM SECURITY AND OTHER ASSETS (note 1a) 38,457,588 SSgA Prime Money Market Fund (4.4%) (Cost $38,457,588) $38,457,588 TOTAL INVESTMENTS (f) (121.8%) (Cost $787,357,203) 1,061,182,885 Liabilities in excess of cash, receivables and other assets (0.0%) (178,448) PREFERRED STOCK (-21.8%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $870,887,262 * ADR - American Depository Receipt (a) Non-income producing security. (b) Level 3 fair value measurement, restricted security acquired 11/4/09, aggregate cost $10,000,000, unit cost and fair value is $20 per share, note 2. Fair value is based upon dated bid and transaction prices provided via the NASDAQ OMX Group, Inc. PORTAL Alliance trading and transfer system for pri vately placed equity securities traded in the over-the-counter market among qualified investors and an evaluation of book value per share. (c) Level 3 fair value measurement, restricted security acquired 11/3/09, aggregate cost $7,500,000, unit cost and fair value is $200 per share, note 2. Fair valuation is based upon a market approach using valuation metrics (market price-earnings and market price-book value multiples), and changes therein, relative to a peer group of companies established by the underwriters. (d) Securities which have been held for less than one year, not previously disclosed, and not restricted. (e) Level 2 fair value measurement, note 2. Fair value is based upon the most current bid price provided by independent dealers. (f) At September 30, 2010: the cost of investments for Federal income tax purposes was the same as the cost for financial reporting purposes, aggregate gross unrealized appreciation was $319,264,530, aggregate gross unrealized depreciation was $45,438,848, and net unrealized appreciation was $273,825,682. (see notes to financial statements) NOTES TO FINANCIAL STATEMENTS (Unaudited) General American Investors General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Equity securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Equity securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ equity securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Equity securities traded primarily in foreign markets are generally valued at the preceding closing price of such securities on their respective exchanges or markets. Corporate debt securities, domestic and foreign, are generally traded in the over-the-counter market rather than on a securities exchange. The Company utilizes the latest bid prices provided by independent dealers and information with respect to transactions in such securities to assist in determining current market value. If, after the close of foreign markets, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. Special holdings (restricted securities) and other securities for which quotations are not readily available are valued at fair value determined in good faith pursuant to procedures established by and under the general supervision of the Board of Directors. 2. OPTIONS The Company may purchase and write (sell) put and call options. The Company typically purchases put options or writes call options to hedge the value of portfolio investments while it purchases call options and writes put options to obtain equity market exposure. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options are reported as a liability on the Statement of Assets and Liabilities. Those that expire unexercised are treated by the Company on the expiration date as realized gains on written option transactions in the Statement of Operations. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss on written option transactions in the Statement of Operations. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss on investments in the Statement of Operations. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company and is parenthetically disclosed under cost of investments on the Statement of Assets and Liabilities. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Various data inputs are used in determining the value of the Companys investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and Level 3 - significant unobservable inputs (including the Companys own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Companys net assets as of September 30, 2010: Assets Level 1 Level 2 Level 3 Total Common stocks $983,323,027  $17,500,000 $1,000,823,027 Warrant $2,042,250   2,042,250 Corporate Debt  $19,860,020  19,860,020 Money market fund 38,457,588   38,457,588 Total $1,023,822,865 $19,860,020 $17,500,000 $1,061,182,885 The aggregate value of Level 3 portfolio investments changed during the three months ended September 30, 2010 as follows: Level 3 Fair value at December 31, 2009 $16,850,000 Net change in unrealized appreciation on investments 650,000 Fair value at September 30, 2010 $17,500,000 ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As of September 30, 2010, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as of September 30, 2010, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a-2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: October 20, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Spencer Davidson Spencer Davidson President and Chief Executive Officer (Principal Executive Officer) Date: October 20, 2010 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: October 20, 2010 EXHIBIT 99.CERT CERTIFICATIONS I, Spencer Davidson, certify that: 1. I have reviewed this report on Form N-Q of General American Investors Company, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: October 20, 2010 By: /s/Spencer Davidson Spencer Davidson Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) I, Eugene S. Stark, certify that: 1. I have reviewed this report on Form N-Q of General American Investors Company, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer(s) and I have disclosed to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Date: October 20, 2010 By: /s/Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer)
